                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE


GLOBAL FORCE                  )
ENTERTAINMENT, INC. and       )
JEFFREY JARRETT               )
                              )                     CIVIL ACTION NO. NO. 3:18-cv-00749
     Plaintiff,               )
                              )                     CHIEF JUDGE CRENSHAW
  v.                          )
                              )                     MAGISTRATE JUDGE JOE BROWN
                              )
ANTHEM SPORTS & ENTERTAINMENT )
CORP. and ANTHEM WRESTLING    )                     JURY DEMAND
EXHIBITIONS, LLC,             )
                              )
     Defendants.              )


      RESPONSE IN OPPOSITION TO DEFENDANT ANTHEM SPORTS &
  ENTERTAINMENT CORP.’S MOTION TO DISMISS FOR LACK OF PERSONAL
                          JURISDICTION


       Plaintiffs Jeffrey Jarrett and Global Force Entertainment, Inc. (collectively “Plaintiffs”)

submit their Response in Opposition to Defendant Anthem Sports & Entertainment Corp.’s

(“Anthem Sports’”) Motion to Dismiss for Lack of Personal Jurisdiction (the “Motion”).

                                      INTRODUCTION

       The crux of Anthem Sports’ Motion is the statement: “Anthem Sports has no meaningful

connection with the State of Tennessee.” This is a stark contrast to Anthem Sports’ press release

published on November 25, 2018 in which it states, “Anthem Sports & Entertainment Corp. is a

global sports and entertainment media company with offices and studios in New York, Toronto,

Los Angeles and Nashville.” This press release alone is sufficient to disregard the self-serving

affidavit relied upon by Anthem Sports for its Motion.




    Case 3:18-cv-00749 Document 31 Filed 11/29/18 Page 1 of 9 PageID #: 232
       The truth is Anthem Sports is subject to both general and specific personal jurisdiction in

Tennessee. By its admission in the press release, it has an office and studio in Nashville, and at

least one employee who lives in Nashville. Further, it created Anthem Wrestling Exhibitions, LLC

(“Anthem Wrestling”), specifically to acquire a Tennessee entity on its behalf. Even if Anthem

Sports is not subject to general personal jurisdiction, its contacts with Tennessee related to this

lawsuit confer specific personal jurisdiction. Anthem Sports initiated negotiations with Plaintiffs,

who are residents of Tennessee, regarding a merger of the parties’ companies. The aftermath of

the merger’s failure led to this lawsuit.

                                    STATEMENT OF FACTS

       Anthem Sports broadcasts and sells products globally via its brands and subsidiaries,

including in Tennessee. All entities owned by Anthem Sports, including Anthem Wrestling,

engage in the same business enterprise – broadly speaking, entertainment with a distinct focus in

sports. (Dkt. 25 ¶ 3). Anthem Sports formed Anthem Wrestling Exhibitions, LLC (“Anthem

Wrestling”), in Tennessee to acquire assets of TNA Entertainment, LLC (“TNA”) based in

Nashville, Tennessee, when Anthem Sports’ entity Fight Network Group, LLC, foreclosed on

debts owed to it. (Dkt. 25 ¶ 7-8). TNA, now owned by Anthem Sports, has since been rebranded

as IMPACT! Wrestling (First Amended Complaint (“FAC”), Dkt. 15 ¶ 31), which continues to be

based in Nashville, Tennessee (Exhibits 3-4).

       Anthem Sports initiated negotiations with Plaintiffs, who are Tennessee residents, related

to merging with GFE in exchange for membership and equity in Anthem Sports and hiring Mr.

Jarrett as Chief Creative Officer for the wrestling portion of Anthem Sports. (FAC ¶ 34). Although

this lawsuit is not brought under the contract or nondisclosure agreement provided by Plaintiffs

for purposes of background, the negotiations pertaining to them are connected to the claims




    Case 3:18-cv-00749 Document 31 Filed 11/29/18 Page 2 of 9 PageID #: 233
alleged. (Id. ¶ 35.) The only master recordings of 16 hours of GFW Amped content (the “Masters”)

were provided to Defendants in anticipation of the merger but the term sheet made clear that

Defendants did not own the Masters. (Dkts. 15 ¶ 38, 15-2 at 5). When the merger failed, Defendants

refused to return them and proceeded to wrongfully reproduce and distribute the GFW Amped

content. (Dkt. 15 ¶ 156).

                                             ARGUMENT

          “Where a federal court's subject-matter jurisdiction over a case stems from the existence

of a federal question, personal jurisdiction over a defendant exists ‘if the defendant is amenable to

service     of   process    under   the    [forum]    state's long-arm statute and   if     the     exercise

of personal jurisdiction would not deny the defendant due process.’” Bird v. Parsons, 289 F.3d

865, 871 (6th Cir. 2002) (citation omitted). “Where the state long-arm statute extends to the limits

of the due process clause, the two inquiries are merged, and the court need only determine whether

exercising personal jurisdiction violates constitutional due process.” Bridgeport Music, Inc. v. Still

N The Water Pub., 327 F.3d 472, 477 (6th Cir. 2003). As the Tennessee long-arm statute, TENN.

CODE      ANN.    §   20-2-214, has       been   “interpreted   as   coterminous     with     the     limits

on personal jurisdiction imposed by the due process clause,” Payne v. Motorists’ Mut. Ins. Cos., 4

F.3d 452, 454 (6th Cir.1993), the only inquiry is whether exercising personal jurisdiction over

Anthem Sports is consistent with federal due process requirements, Bridgeport, 327 F.3d at 477.

          Where, as here, there has been no discovery and “no evidentiary hearing to resolve apparent

factual questions, the plaintiff need only make a prima facie showing of personal jurisdiction.”

Int'l Techs. Consultants, Inc. v. Euroglas S.A., 107 F.3d 386, 391 (6th Cir. 1997). “In this

procedural posture, [the Court does] not weigh the facts disputed by the parties but instead

consider[s] the pleadings in the light most favorable to the plaintiff, although [the Court] may




    Case 3:18-cv-00749 Document 31 Filed 11/29/18 Page 3 of 9 PageID #: 234
consider the defendant’s undisputed factual assertions.” Kuhnmuench v. LivaNova PLC, 2017 WL

5479610, at *3 (E.D. Mich. Nov. 15, 2017).

       The Fourteenth Amendment Due Process Clause allows for two types of personal

jurisdiction: general and specific. Intera Corp. v. Henderson, 428 F.3d 605, 615 (6th Cir. 2005).

Tennessee has both general personal jurisdiction over Anthem Sports due to its systematic contacts

with Tennessee itself and through its alter-ego subsidiaries, and specific personal jurisdiction

arising from Anthem Sports’ contacts with Tennessee related to this lawsuit.

I.     TENNESSEE HAS GENERAL PERSONAL JURISDICTION OVER ANTHEM
       SPORTS.

       General personal jurisdiction exists where a defendant’s contacts with the forum are so

continuous and systematic as to render it essentially at home. Daimler AG v. Bauman, 571 U.S.

117, 127 (2014). At this early stage of litigation, Plaintiffs have not yet had an opportunity to

conduct discovery regarding Anthem Sports’ relationship with Tennessee. However, Anthem

Sports reportedly maintains an office and studio in Nashville (Exhibit 1) and appears to have at

least one employee residing in Nashville, Tennessee (Exhibit 2). Anthem Sports has a website

accessible globally, including in Tennessee. (Exhibit 5). These facts are sufficient to dispute the

self-serving declaration submitted by Anthem Sports.

       Further, a subsidiary’s jurisdictional contacts – here, Anthem Wrestling’s1 – can be

imputed to its parent when the parent is sufficiently dominated as to be the subsidiary’s alter-ego.

See Daimler, 571 U.S. at 134–35 (2014) (subsidiary’s jurisdictional contacts can be imputed to its

parent when the subsidiary is dominated by the parent). This theory “provides that a nonresident

parent corporation is amenable to suit in the forum state if the parent company exerts so much


                                                       
1
   Anthem Wrestling is registered to do business in Tennessee, and there is no dispute that it is
subject to general personal jurisdiction.



     Case 3:18-cv-00749 Document 31 Filed 11/29/18 Page 4 of 9 PageID #: 235
control over the subsidiary that the two do not exist as separate entities but are one and the same

for purposes of jurisdiction.” Indah v. U.S. S.E.C., 661 F.3d 914, 921 (6th Cir. 2011).

       The Sixth Circuit has considered the following relevant factors to determine whether the

alter-ego theory of personal jurisdiction applies:

               (1) sharing the same employees and corporate officers; (2) engaging
               in the same business enterprise; (3) having the same address and
               phone lines; (4) using the same assets; (5) completing the same jobs;
               (6) not maintaining separate books, tax returns and financial
               statements; and (7) exerting control over the daily affairs of another
               corporation.

Conley v. MLT, Inc., 2012 WL 1893509, at *3 (E.D. Mich. May 23, 2012).

       Anthem Sports formed Anthem Wrestling Exhibitions, LLC (“Anthem Wrestling”), in

Tennessee to acquire assets of TNA Entertainment, LLC (“TNA”), when Fight Network Group,

LLC, foreclosed on debts owed to it. (Dkt. 25 ¶ 7-8). TNA, now owned by Anthem Sports, has

since been rebranded as IMPACT! Wrestling (FAC ¶ 31), which continues to be based in

Nashville, Tennessee (Exhibits 3-4). Anthem Sports has attempted to shield itself from personal

jurisdiction by forming layers of entities to do its bidding and conducting no business in its own

right while claiming it does no business whatsoever in Tennessee. This is precisely the type of

avoidance of liability that the Tennessee Supreme Court has rejected. Gordon v. Greenview Hosp.,

Inc., 300 S.W.3d 635, 653 (Tenn. 2009) (subsidiary serving as an instrumentality, agent, conduit,

or adjunct of the parent subjects the parent to personal jurisdiction). Yet, Anthem Sports broadcasts

and sells products via its subsidiaries and through the brands it holds globally including in

Tennessee. (Exhibit 5; Dkt. 15 ¶ 27-30). It further formed Anthem Wrestling to acquire TNA on

its behalf in Tennessee. (Dkt. 25 ¶ 7). All entities owned by Anthem Sports, including Anthem

Wrestling, engage in the same business enterprise – entertainment, with a distinct focus in sports.

(Dkt. 25 ¶ 3). At this stage before any exchange of discovery between the parties, these facts are




    Case 3:18-cv-00749 Document 31 Filed 11/29/18 Page 5 of 9 PageID #: 236
sufficient to show a prima facie case of general personal jurisdiction. C.f. Conley, 2012 WL

1893509, at *4, 8.

II.     TENNESSEE HAS SPECIFIC PERSONAL JURISIDICTION OVER ANTHEM
        SPORTS.

        Even if Tennessee does not have general personal jurisdiction over Anthem Sports, it has

specific jurisdiction for this litigation. “To prove specific jurisdiction, Plaintiff must be able to

demonstrate that its suit arises out of or is related to Defendant’s contacts with Tennessee.”

Southern Sys. v. Torrid Oven Ltd., 58 F. Supp. 2d 843, 848 (W.D. Tenn. 1999). “[S]pecific

jurisdiction is confined to the adjudication of issues deriving from, or connected with, the very

controversy that establishes jurisdiction.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (2011). It “depends on an affiliation between the forum and the underlying

controversy, principally, activity or an occurrence that takes place in the forum State and is

therefore subject to the State’s regulation.” Id. In making this determination, courts must examine

“whether the nonresident defendant possessed such ‘minimum contacts’ with the forum state that

exercising jurisdiction would comport with ‘traditional notions of fair play and substantial

justice.’” SFS Check, 774 F.3d at 356 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)).

        The Sixth Circuit Court of Appeals established a three-prong test in Southern Machine Co.

v. Mohasco Industries, Inc. for the minimum contacts analysis:

               First, the defendant must purposefully avail himself of the privilege
               of acting in the forum state or causing a consequence in the forum
               state. Second, the cause of action must arise from the defendant’s
               activities there. Finally, the acts of the defendant or consequences
               caused by the defendant must have a substantial enough connection
               with the forum state to make the exercise of jurisdiction over the
               defendant reasonable.

401 F.2d 374, 381 (6th Cir. 1968). Each of these three elements are met as to Anthem Sports.




      Case 3:18-cv-00749 Document 31 Filed 11/29/18 Page 6 of 9 PageID #: 237
A.     Anthem Sports Purposefully Availed Itself of the Privilege of Acting in Tennessee.

       “A defendant has ‘purposefully availed’ himself of a forum by engaging in activity that

should provide ‘fair warning’ that he may have to defend a lawsuit there.” Youn v. Track, Inc., 324

F.3d 409, 418 (6th Cir. 2003) (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

297 (1980)). Anthem Sports initiated discussions with Plaintiffs, who are Tennessee residents,

related to merging with GFE in exchange for membership and equity in Anthem Sports and hiring

Mr. Jarrett as Chief Creative Officer for the wrestling portion of Anthem Sports. (FAC ¶ 34). While

this lawsuit is not brought under the contract or nondisclosure agreement provided by Plaintiffs

for background, the related negotiations and actions by the parties are directly connected to the

claims. (Id. ¶ 35.) The Masters were provided to Defendants in anticipation of a merger and with

the clear understanding of the parties that the Masters were not owned by Anthem Sports or any

subsidiary. (Dkt. 15 ¶ 21-24). When Anthem Sports renounced the merger, Defendants failed to

return the Masters, and reproduced and distributed the GFW Amped content. It should be of no

surprise to Anthem Sports that Plaintiffs are now seeking to enforce their rights against Anthem

Sports in Tennessee.

       Further, in its Motion to Dismiss for Failure to State a Claim and for Lack of Subject-

Matter Jurisdiction (Dkt. 28), Anthem Sports argued it entered into an implied license with

Plaintiffs, who are Tennessee residents. While Plaintiffs categorically deny the existence of such

a license, Anthem Sports cannot argue in one motion it has entered an implied agreement with a

resident of Tennessee, while simultaneously arguing it has no contacts with Plaintiffs connected

to this litigation. See Guzman v. Alvares, 205 S.W.3d 375, 382 (Tenn. 2006); Teledyne Industries,

Inc. v. N.L.R.B., 911 F.2d 1214, 1220 (6th Cir. 1990).




     Case 3:18-cv-00749 Document 31 Filed 11/29/18 Page 7 of 9 PageID #: 238
       Anthem Sports’ willful and infringing acts are far from “random, fortuitous, or attenuated.”

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (U.S. 1985). It has purposefully availed itself

of Tennessee law by engaging in contractual negotiations with Plaintiffs, who are Tennessee

residents, and by causing the resultant harm. This Court’s exercise of personal jurisdiction over it

is therefore proper.

B.     The Cause of Action Alleged Against Anthem Sports Arises Directly From Its Activities
       in Tennessee.

       The second Mohasco prong, which Anthem Sports chose not to address, is satisfied “when

the operative facts of the controversy arise from the defendant’s contacts with the state.” Intera,

428 F.3d at 617. The causes of action must “lie in the wake of” Anthem Sports’ contacts. Air

Prods. & Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 553 (6th Cir. 2007). “This is a lenient

standard, and the cause of action need not formally arise from defendant's contacts.” Invisible

Fence, Inc. v. Fido's Fences, Inc., 687 F. Supp. 2d 726, 738 (E.D. Tenn. 2009). Plaintiffs’ claims

were precipitated by Anthem Sports’ refusal to return and infringing use of the Masters provided

to it solely in anticipation of a merger Anthem Sports initiated with Tennessee residents. (FAC ¶¶

37, 39, 43.) The “arising from” element of Mohasco is satisfied.

C.     Anthem Sports’ Acts and Resultant Consequences Have a Substantial Connection to
       Tennessee, Making Exercise of Jurisdiction Over It Reasonable.

       The third and final Mohasco element inquires “whether the ‘quality and nature’ of the

defendant’s activity is such that it is ‘reasonable’ and ‘fair’ to require him to conduct his defense

in that state.” Paulk v. Paulk, 656 S.W. 34, 36 (Tenn. Ct. App. 1983) (internal citations and

quotations omitted). Anthem Sports again chose not to address this element. For similar reasons

already stated – namely, that Anthem Sports contacted a forum resident to initiate negotiations for

a merger, then later refused to return the Masters despite its earlier agreement that Plaintiffs are




     Case 3:18-cv-00749 Document 31 Filed 11/29/18 Page 8 of 9 PageID #: 239
the rightful owners – it is reasonable and fair to require Anthem Sports to conduct its defense in

Tennessee. Defendants have presented no argument to the contrary.

                                        CONCLUSION

       For the foregoing reasons, Defendant Anthem Sports’ Motion should be denied.

                                             Respectfully submitted,
                                             MILLER LEGAL PARTNERS PLLC

                                             /s/ A. Grace Van Dyke James
                                             Samuel F. Miller, TN Bar No. 22936
                                             Nicholas R. Valenti, TN Bar No. 35420
                                             A. Grace Van Dyke James, TN Bar No. 35667
                                             Fifth Third Center – Suite 2000
                                             424 Church Street
                                             Nashville, Tennessee 37219
                                             Phone: 615.988.9590
                                             Facsimile: 615.988.9559
                                             Email: smiller@millerlegalpartners.com
                                                     nvalenti@millerlegalpartners.com
                                                     gjames@millerlegalpartners.com

                                             Counsel for Plaintiffs

                                    CERTIFICATE OF SERVICE

       I certify that on this 29th day of November 2018, the foregoing document was filed and
served via the Court’s CM/ECF filing system:

        Paige W. Mills
        BASS, BERRY & SIMS, PLC
        150 Third Avenue South, Suite 2800
        Nashville, TN 37201
        Phone: (615) 742-6200
        Email: pmills@bassberry.com


                                                   /s/ A. Grace Van Dyke James
                                                   A. Grace Van Dyke James




    Case 3:18-cv-00749 Document 31 Filed 11/29/18 Page 9 of 9 PageID #: 240
